SEE, Justice
(dissenting).
The narrow question before this Court is whether the State presented substantial evidence indicating that for tax year 1991 the taxpayers, Delaney’s, Inc., and Spring-dale Stores, Inc., changed the use of the subject property from forest use to commercial use. The jury found that the property, for tax year 1991 and for the subsequent tax years at issue, 1992 through 1994, 1996, and 1997, was not being used for the growing and sale of timber and forest products. The Court of Civil Appeals concluded that the State had failed to present substantial evidence to support its position, and, thus, that the trial court erred in denying the taxpayers’ *111motion for a judgment as a matter of law. To establish that the property was not being used as Class III forest property, the State presented evidence indicating that the taxpayers had not sold any timber from the property in the past several decades; that most of the trees growing on the property are not marketable and had not been planted, but grew wild; that much of the property is open fields incapable of supporting timber growth; and that several parts of the property have been leased in past years to nearby automobile dealers for the storage of cars; and that the property, in past years, had been platted, with streets, gutters, and utilities installed on the property. In fact, most of this evidence predates the 1985-1989 classification of the property as forest property. No actual sales of timber from the property had taken place in the decades before the 1985 classification of the property as forest property; most of the trees were wild before 1985, and, in fact, there were plantings in 1983 and 1992; there was no evidence indicating that the property had become less capable of supporting timber between 1989 and 1991 than it was at the time of its 1985-89 classification as forest property; cars had been stored on the property before 1989; and, the platting and installation of streets, gutters, and utilities took place before 1990. Although I believe it is a close question whether the State presented substantial evidence, I conclude that the State did not meet its burden of presenting substantial evidence indicating that for tax year 1991 the taxpayers changed the use of the property from forest use to commercial use so that they no longer were entitled to current-use taxation.